
	

113 S2905 IS: Carbon Pollution Transparency Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2905
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To require the Director of the Congressional Budget Office to calculate a carbon score for each
			 bill or resolution.
	
	
		1.Short title
			This Act may be cited as the
		  Carbon Pollution Transparency Act of 2014.
		2.DefinitionsIn this Act:(1)Carbon scoreThe term carbon score means the projected net greenhouse gas emissions that would result—(A)from the enactment and implementation of a bill or resolution; and(B)if the amounts authorized to be appropriated, or otherwise made available, in the bill or
			 resolution were fully appropriated.(2)DirectorThe term Director means the Director of the Congressional Budget Office.(3)Greenhouse gasThe term greenhouse gas has the meaning given the term in section 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1)).(4)Net greenhouse gas emissionsThe term net greenhouse gas emissions means	the net quantity of all greenhouse gases emitted into the atmosphere, including emissions
			 by sources and removals by sinks, where the total quantity of emissions
			 for each gas is expressed as a carbon dioxide equivalent.3.Carbon score(a)In generalIn carrying out section 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653), the Director
			 shall include in the analysis submitted to the appropriate committee of
			 Congress the carbon score of each public bill or resolution.(b)Net greenhouse gas emissions baselineIn calculating the carbon score under subsection (a), the Director shall base any calculation of
			 the increase or decrease of the level of greenhouse gas emissions on a
			 comparison with the level of greenhouse gas emissions occurring under
			 current law.(c)Scope of calculated emissionsIn calculating the carbon score under subsection (a), the Director shall consider all likely
			 changes in net greenhouse gas emissions, including—(1)any changes to net greenhouse gas emissions that would directly  result from activities required to
			 carry out the bill or resolution; and(2)any changes to net greenhouse gas emissions that would—(A)indirectly result from activities required to carry out the bill or resolution; and(B)not otherwise have occurred.(d)Established best practicesIn calculating the carbon score under subsection (a),  the Director shall, to the maximum extent
			 practicable, use established best practices for estimating emissions, such
			 as—(1)lifecycle analysis; and(2)internationally recognized methodologies  (such as guidelines from the International Panel on
			 Climate Change).(e)TimelineThe Director shall calculate the carbon score under subsection (a) on the same timeline as the
			 Director carries out the analysis under section 402 of the Congressional
			 Budget Act of 1974 (2 U.S.C. 653).
			4.Authorization of appropriationsThere are authorized to be appropriated to the Director such sums as are necessary to develop the
			 expertise and capacity required to carry out the analyses required under
			 section 3.
